Campbell, J.
This suit was instituted against McBean, Willard & Go., the acceptors of a bill of exchange, drawn at St. Louis, February 23, 1853, by Kellwm, & Mason, payable to their own order, ninety days after date.
Peter H. Willard, one of the defendants and a member of the said firm, for answer, says that the acceptance sued on was an individual transaction of his co-partner, McBean, in nowise connected with the business of the firm, and given for the accommodation of the drawers, without their knowledge or consent. Judgment was rendered for the plaintiff from which judgment this appeal has been prosecuted.
The plaintiff having alleged that the defendant was indebted to him upon the bill of exchange annexed to his petition, and the defendant having pleaded solely in defence, that he was not liable, because the acceptance was given to his partner in the name of the firm, for this partner’s individual transaction, we think he is limited to that defence, and that plaintiff was not required under such a plea, to prove the payee’s endorsement.
Judgment affirmed.